Case 2:19-cv-09139-DSF-ADS Document 12 Filed 04/15/20 Page 1 of 1 Page ID #:36
                                                                          JS-6



                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA


     SUNG CHOI,                          Case No. CV 19-09139 DSF (ADSx)
        Plaintiff,

                     v.                  JUDGMENT

     HELLENIC ENTERPRISES,
     INC. doing business as Jims
     Burgers No. 5,
          Defendant.



       The Court having previously issued an Order to Show Cause re
    Dismissal for Lack of Prosecution and Plaintiff not having
    responded or shown a reason why the action should not be
    dismissed in its entirety for the failure of plaintiff to request entry
    of default as to defendant Hellenic Enterprises, Inc. doing
    business as Jims Burgers No. 5,
       IT IS ORDERED AND ADJUDGED that this action be
    dismissed.


     Date: April 15, 2020               ___________________________
                                        Dale S. Fischer
                                        United States District Judge
